Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-12 are directed to a method, 13-18 are directed to a computer-readable medium, and claims 19-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A method, comprising: 
receiving a request to evaluate a potential e-commerce transaction involving an e- commerce merchant; 
selecting a fraud risk model to process transaction information associated with the potential e-commerce transaction, wherein the fraud risk model is selected from among a plurality of possible fraud risk models that could be used to process the transaction information, wherein the fraud risk model is selected based at least in part on quality and maturity of e-commerce merchant data provided by the e-commerce merchant, and wherein the e-commerce merchant data comprises data related to transactions involving the e-commerce merchant; 
processing the transaction information using the selected fraud risk model to generate a fraud risk indicator for the potential e-commerce transaction; and 
notifying a sender of the request about the fraud risk indicator.
(Additional element(s) emphasized in bold)
The above claim describes a process for receiving a request to evaluate a potential transaction involving a merchant, selecting a fraud risk model/algorithm to process the transaction information, wherein the model/algorithm is based at least on quality and maturity of merchant data, processing the transaction information using the selected model/algorithm to generate a fraud risk indicator/score, and notifying the requester of the indicator/score. Therefore, claim 1 is directed to the abstract idea of risk/fraud analysis (i.e. “mitigating risk”) which is grouped within the “fundamental economic principles or practices” grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance, see also MPEP 2106.04(a)(2)(II)(A))). Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a e-commerce transaction and merchant merely uses a computer as a tool to perform an abstract idea. The use of a e-commerce transaction and merchant does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer (inferred via the specification) as a tool to implement and/or automate the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a e-commerce transaction and merchant do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, The use of a e-commerce transaction and merchant does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer does no more than use the processor/computer as a tool to implement and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of risk/fraud analysis. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-12 further describe characteristics of data (e.g. the types of models) and the additional elements of “training” the models and “a multi-layered model that accepts inputs from a plurality of other artificial intelligence models” does no more than continue to only generally link the abstract idea to a particular field of use and do not improve the functioning or performance of the processor/computer or the technical field. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of fraud/risk analysis holds true for claims 13-20 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Therefore, claims 13-20 are also not patent eligible.
Signal per se
Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable media typically covers forms of non-transitory tangible medial and transitory propagating signals per se when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed cir 2007) (transitory embodiments are not directed to statutory subject matter).
               Applicant is advised to amend the claim reciting "non-transitory computer readable media” to overcome rejection under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, 10-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahles (USP 7668776 "Ahles") in view of Zhou et al. (US 2020/0327549 "Zhou").
Regarding claim 1, Ahles discloses: A method, comprising:
receiving a request to evaluate a potential e-commerce transaction involving an e-commerce merchant (Fig. 2-3, Col 3 line 17-47);
selecting a fraud risk model to process transaction information associated with the potential e-commerce transaction, wherein the fraud risk model is selected from among a plurality of possible fraud risk models that could be used to process the transaction information... and wherein the e-commerce merchant data comprises data related to transactions involving the e-commerce merchant (Fig. 2-5, Col 8 line 45-55, Col 9 line 59-Col 10 line 13, Col 10 line 52-Col 11 line 42);
processing the transaction information using the selected fraud risk model to generate a fraud risk indicator for the potential e-commerce transaction (Fig. 2-4, Col 10 line 5-39);
and notifying a sender of the request about the fraud risk indicator (Fig. 2-4, Col 9 line 47-52, Col 10 line 23-26).
Ahles does not disclose: ...wherein the fraud risk model is selected based at least in part on quality and maturity of e-commerce merchant data provided by the e-commerce merchant...
However, in the same field of endeavor, Zhou discloses: ...wherein the fraud risk model is selected based at least in part on quality and maturity of e-commerce merchant data provided by the e-commerce merchant (Fig. 2-3, 0028, 0039-0041, 0045-0049)...
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 disclosed by Ahles by including fraud risk models based on quality and maturity of data as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element (models of Ahles) for another (models of Zhou) to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 2, Ahles in view of Zhou discloses all limitations of claim 1. Ahles further discloses: calibrating the fraud risk indicator for consistency among the plurality of possible fraud risk models (Fig. 4, Fig. 6, Col 9 line 20-35, Col 10 line 10-39, Col 12 line 2-30).
Regarding claims 5 and 16, Ahles in view of Zhou discloses all limitations of claim 1. Zhou further discloses: wherein selecting the fraud risk model comprises: determining that the e-commerce merchant data comprises some matured data but less than a threshold time period of the matured data (Fig. 3, 0045-0049);
and selecting an intermediate fraud risk model (“adaptive AI model”) to process the transaction information (Fig. 3, 0045-0049).
Regarding claim 6 and 17, Ahles in view of Zhou discloses all limitations of claim 1. Zhou further discloses: wherein selecting the fraud risk model comprises: determining that the e-commerce merchant data comprises more than a threshold time period of matured data (Fig. 3, 0039-0042);
and selecting a matured fraud risk model (“robust AI model”) to process the transaction information (Fig. 3, 0039-0042).
Regarding claim 7, Ahles in view of Zhou discloses all limitations of claim 1. Ahles further discloses: determining that the e-commerce merchant data satisfies a threshold quality level prior to generating the fraud risk indicator (Fig. 2, Fig. 8, Col 9 line 4-13, Col 9 line 62-Col 10 line 10, Col 12 line 57-Col 12 line 5).
Regarding claim 8 and 18, Ahles in view of Zhou discloses all limitations of claim 1. Zhou further discloses: providing configuration information associated with the e-commerce merchant, wherein the configuration information indicates the quality and the maturity of the e- commerce merchant data (Fig. 2, 0022-0029, 0039-0041);
and periodically updating the configuration information based on additional e- commerce merchant data received from the e-commerce merchant (0057).
Regarding claim 10, Ahles in view of Zhou discloses all limitations of claim 1. Zhou further discloses: determining that the e-commerce merchant data provided by the e-commerce merchant comprises some matured data but less than a threshold time period of the matured data (Fig. 3, 0045-0049);
and training an intermediate fraud risk model with the e-commerce merchant data provided by the e-commerce merchant (Fig. 3, 0045-0049).
Regarding claim 11, Ahles in view of Zhou discloses all limitations of claim 1. Zhou further discloses: determining that the e-commerce merchant data provided by the e-commerce merchant comprises more than a threshold time period of matured data (Fig. 3, 0039-0042);
and training a matured fraud risk model with the e-commerce merchant data provided by the e-commerce merchant (Fig. 3, 0039-0042).
Regarding claim 12, Ahles in view of Zhou discloses all limitations of claim 1. Zhou further discloses: wherein the plurality of possible fraud risk models comprise a matured fraud risk model, and wherein the matured fraud risk model comprises a multi-layered model that accepts inputs from a plurality of other artificial intelligence models (Fig. 3, 0039-0044).
Regarding claim 13, Ahles discloses: A computer-readable medium comprising instructions that are executable by one or more processors to cause a computing system to: obtain configuration information associated with an e-commerce merchant...the e-commerce merchant data comprising data related to transactions from the e-commerce merchant (Fig. 2, Fig. 5, Col 10 line 52-Col 11 line 42);
receive a request to evaluate a potential e-commerce transaction involving the e- commerce merchant (Fig. 2-3, Col 3 line 17-47);
process transaction information associated with the potential e-commerce transaction using a fraud risk model that is selected from among a plurality of possible fraud risk models based at least in part on the configuration information associated with the e-commerce merchant (Fig. 2-5, Col 8 line 45-55, Col 9 line 59-Col 10 line 13, Col 10 line 52-Col 11 line 42);
and notify a sender of the request about results from processing the transaction information (Fig. 2-4, Col 9 line 47-52, Col 10 line 23-26).
Ahles does not disclose: ...the configuration information indicating a quality level of e-commerce merchant data and an amount of matured data in the e-commerce merchant data...
However, in the same field of endeavor, Zhou discloses: ...the configuration information indicating a quality level of e-commerce merchant data and an amount of matured data in the e-commerce merchant data (Fig. 2, 0022-0029, 0039-0041)...
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 disclosed by Ahles by including transaction information indicating quality and maturity of data as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element (transaction data of Ahles) for another (transaction data of Zhou) to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 19, Ahles discloses: A system, comprising: 
one or more processors; 
memory in electronic communication with the one or more processors; 
configuration information stored in the memory (Fig. 2, Fig. 5, Col 10 line 52-Col 11 line 42)...
a plurality of fraud risk models stored in the memory (Fig. 2, Fig. 5, Col 8 line 45-55)...
and instructions that are executable by the one or more processors to select one of the plurality of fraud risk models to process transaction information associated with a potential e-commerce transaction involving the e-commerce merchant based at least in part on the configuration information (Fig. 2-5, Col 8 line 45-55, Col 9 line 59-Col 10 line 13, Col 10 line 52-Col 11 line 42).
Ahles does not disclose: ...the configuration information indicating quality and maturity of data received from an e-commerce merchant;
...the plurality of fraud risk models being designed for different phases of data maturity;
However, in the same field of endeavor, Zhou discloses: ...the configuration information indicating quality and maturity of data received from an e-commerce merchant (Fig. 2, 0022-0029, 0039-0041);
...the plurality of fraud risk models being designed for different phases of data maturity (Fig. 2-3, 0028, 0039-0041, 0045-0049);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 disclosed by Ahles by including transaction information indicating quality and maturity of data and fraud risk models based on quality and maturity of data as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element (transaction data and models of Ahles) for another (transaction data and models of Zhou) to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 3-4, 9, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahles in view of Zhou as applied to claims 1, 13, and 19 above, and further in view of Sharma (US 20190197550 "Sharma").
Regarding claims 3, 14, and 20, Ahles in view of Zhou discloses all limitations of claims 1, 13, and 19. Ahles further discloses: wherein the plurality of possible fraud risk models are designed for members of a consortium (Col 1 line 29-44, Col 7 line 9-15)...
Zhou further discloses: an intermediate fraud risk model ("adaptive AI model") that is designed for the members of the consortium who have data that has been matured for less than a threshold time period (Fig. 3, 0045-0049);
and a matured fraud risk model ("robust AI model") that is designed for the members of the consortium who have data that has been matured for greater than the threshold time period (Fig. 3, 0039-0042).
Ahles in view of Zhou does not disclose: ...and wherein the plurality of possible fraud risk models comprise: a starting fraud risk model that is designed for the members of the consortium who do not have any matured data;
However, in the same field of endeavor, Sharma discloses: and wherein the plurality of possible fraud risk models comprise: a starting fraud risk model that is designed ("generic risk analysis model") for the members of the consortium who do not have any matured data (Fig. 7-8, 0023, 0025-0026, 0063-0065);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 3, 14, and 20 disclosed by Ahles in view of Zhou by including a starting fraud risk model as disclosed by Sharma. One of ordinary skill in the art would have been motivated to make this modification to allow enhancement/improvement of the initial risk model over time (Sharma 0023).
Regarding claims 4 and 15, Ahles in view of Zhou discloses all limitations of claims 1 and 13.
Ahles in view of Zhou does not disclose: wherein selecting the fraud risk model comprises: determining that the e-commerce merchant data does not comprise any matured data;
and selecting a starting fraud risk model to process the transaction information.
However, in the same field of endeavor, Sharma discloses: wherein selecting the fraud risk model comprises: determining that the e-commerce merchant data does not comprise any matured data (Fig. 7-8, 0023, 0025-0026, 0063-0065);
and selecting a starting fraud risk model to process the transaction information (Fig. 7-8, 0023, 0025-0026, 0063-0065).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 4 and 15 disclosed by Ahles in view of Zhou by including selecting a starting fraud risk model as disclosed by Sharma. One of ordinary skill in the art would have been motivated to make this modification to allow enhancement/improvement of the initial risk model over time (Sharma 0023).
Regarding claim 9, Ahles in view of Zhou discloses all limitations of claim 1.
Ahles in view of Zhou does not disclose: determining that the e-commerce merchant data provided by the e-commerce merchant does not comprise any matured data;
and training a starting fraud risk model with the e-commerce merchant data provided by the e-commerce merchant.
However, in the same field of endeavor, Sharma discloses: determining that the e-commerce merchant data provided by the e-commerce merchant does not comprise any matured data (Fig. 7-8, 0023, 0025-0026, 0063-0065);
and training a starting fraud risk model with the e-commerce merchant data provided by the e-commerce merchant (Fig. 7-8, 0023, 0025-0026, 0063-0065).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 4 and 15 disclosed by Ahles in view of Zhou by including training a starting fraud risk model as disclosed by Sharma. One of ordinary skill in the art would have been motivated to make this modification to allow enhancement/improvement of the initial risk model over time (Sharma 0023).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subramanian et al. (US 2009/0192957) discloses systems and methods for performing fraud detection via training and converging various predictive models on subsets of raw transaction data.
Erdman et al. (USP 8050959) discloses a system and method for pooling operational risk data within a consortium and generating respective operational risk models for each member of the consortium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685